NUMBER 13-17-00281-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

                    IN THE INTEREST OF K.R., A.R.,
                        AND G.L.C., CHILDREN


              On appeal from the County Court at Law No. 5
                       of Nueces County, Texas.


              ORDER TO FILE APPELLANT’S BRIEF
         Before Justices Rodriguez, Contreras, and Benavides
                          Order Per Curiam
      This is an appeal of an order terminating parental rights. The appellate record in

this matter has been complete for more than a month. The clerk’s record was filed on

June 5, 2017; the reporter’s record was filed on June 15, 2017; and a supplemental

clerk’s record was filed on June 21, 2017. Appellant’s brief was therefore due to be filed

on or before Tuesday, July 11, 2017. See TEX. R. APP. P. 38.6(a) (providing that, in an
accelerated appeal, an appellant must file a brief within 20 days after the later of (1) the

date the clerk’s record was filed, or (2) the date the reporter’s record was filed).

      On July 18, 2017, appellant’s counsel filed a motion to extend time to file

appellant’s brief. Counsel requested a sixty-day extension “on the basis of a heavy work

docket and conflicting schedule.” Counsel filed an amended motion on July 19, 2017

noting that counsel for appellee, the Department of Family and Protective Services, is

opposed to a sixty-day extension but is not opposed to a thirty-day extension. Counsel

also filed a second amended motion for extension of time on July 19, 2017, containing

an amended certificate of service.

      On July 25, 2017, we granted counsel’s second amended motion in part and

ordered counsel to file appellant’s brief on or before the expiration of the business day

on Friday, August 4, 2017.       We noted that we are directed to ensure “as far as

reasonably possible” that appeals in parental termination cases are brought to final

disposition within 180 days of the date the notice of appeal is filed, TEX. R. JUD. ADMIN.

6.2(a), and that it is the policy of this Court to limit extensions of time to file a brief in

such cases to one ten-day extension of time absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

      Also on July 25, 2017, counsel filed a “Request for a Second Extension of Time

Deadline to File Brief” requesting a thirty-day extension of time and noting that counsel

has planned an out-of-state family vacation from July 26 to August 10.               Counsel

acknowledged that she “failed to mention her vacation” in her previous motions.

      This Court, having fully examined and considered appellant’s motion, is of the

opinion that, in the interest of justice and given the circumstances, appellant’s “Request



                                              2
for a Second Extension of Time Deadline to File Brief” should be GRANTED IN PART

and DENIED IN PART. Counsel is ORDERED to file appellant’s brief on or before the

expiration of the business day on Monday, August 21, 2017.

      Further motions for extension of time by appellant’s counsel will not be

entertained. The failure to file the brief timely in accordance with this order will result in

abatement of the appeal for the appointment of new counsel.

      The Clerk of this Court is ORDERED to serve a copy of this order on appellant’s

counsel, the Honorable Sandra Eastwood, by email and by certified mail, return receipt

requested.

                                                                 PER CURIAM

Delivered and filed the
27th day of July, 2017.




                                              3